Title: General Republican Committee of the City and County of New York to Thomas Jefferson, 16 September 1809
From: New York, General Republican Committee of the City and County of,Bloodgood, Abraham,Hammond, Judah
To: Jefferson, Thomas


          Respected and esteemed Sir,
           The Republican citizens of the City and County of New York, by their resolution unanimously passed, at a general meeting, determined to signify to you the high sense which they entertain of your virtues, talents and valuable services to our beloved country, together with their full approbation of the measures pursued during your administration. By the same resolution they have rendered us the organ to communicate their sentiments to you.
          In complying with this pleasing request, we also think it our duty to state, that we speak our own opinions and feelings, as well as those of our fellow Republicans at large. You Sir, live in our affections, and in retirement attract the same, and if possible, even superior emotions of gratitude to those which were cherished while you presided over the affairs of the Union.
          Your early and eminent exertions, in support of American Independence, and your unvarying attachment to the civil liberties of your fellow citizens entitle you to their affections and esteem, and, though we cannot but deplore that the errors and the prejudices of party have too frequently excited unmerited attacks; we are sensible, that a consciousness of rectitude, together with the approbation and support of Republicans must have afforded an estimable consolation
          We reluctantly parted with you as President. In the difficult situation of our Country, it was honestly wished to continue the aid of your wisdom, experience and tried integrity. We felt towards you the affection of a child to a parent, and, the moment of political separation was painful in the extreme. Your reasons never-theless convinced us of the propriety of your retirement, and the election of your friend as a successor, produces at this moment our greatest consolation.
          In the infancy of our government, we perceive it to have been proper that worthy and disinterested examples should be presented, and that, to prevent hereditary establishments our best men should avoid a perpetuity of power.
          The more we reflect upon the measures of your administration, especially those which have been adopted towards the principal belligerent powers, the more fully we discover and understand the purity of motive and sound policy which produced them; and we principally regret, that any domestic opposition should have been made to the just regulations of a lawful government, not only intended but judiciously adapted to preserve a state of peace and to maintain the most inestimable rights of our nation.
          Divine Providence has destined our existence to an extraordinary and interesting state of human affairs. The most superficial observer must perceive himself surrounded by vast and astonishing spectacles. Ambition is no longer sated with the conquest of a Kingdom or a province, but regardless of the means it aspires to the dominion of universal empire. In such a situation it was not to be expected that we should entirely escape those agitations which convulsed the nations with whom we had established continual habits of intercourse. Our relations towards the great Belligerents were too important to each, to be beheld by the others without an eye of jealousy. To this consideration we must in a great measure attribute those repeated acts of aggression which have been perpetrated with different degrees of violence but without intermission. To keep aloof from these prodigious contests, to cultivate our own resources, and, to enable our Country to profit by its favoured situation, until its natural and progressive growth should render it invulnerable to foreign attack, appears to have been the great design of your wise and salutary administration. Many of our Countrymen who have opposed the measures of government, or withheld from them a firm support, may live to regret that infatuation, which prompted them to violate our laws, and by presenting an appearance of domestic weakness encourage a continuance of those injuries which might otherwise have been restrained.
          We believe, Sir, that the Embargo and non intercourse acts were impartial in their character, devised from the purest of intentions and wise in their operation. They furnished an opportunity to collect our floating property from abroad, they prevented inconsiderate men from placing their merchandize within the reach of inevitable capture; they recalled our Mariners from scenes of insult and imprisonment to the bosom of their native Country; they evinced to the warring world that the United States, however pacific in disposition were incapable of submitting to every extremity of injustice; they afforded our own government time to consult the opinions and wishes of the Nation before it consented to engage in more rigorous and decisive measures; they were calculated to withhold, and had they not been evaded would have effectually withheld from foreign aggressors those supplies which were necessary to the perpetuance of their own power: appealing to their own interests to restore the free exercise of those rights which their pride and passions and injustice had violated.
          With deference to the better judgment of those whose experience and superior means of information have enabled them to form a more correct opinion; we believe that the truly independent situation of the United States and the power which we possess to withhold from hostile foreigners, supplies of many articles of the first necessity, is a valuable weapon in our hands; and, although a suspension of intercourse must produce its inconveniences they are incomparably less than those which result from incessant insult and capture. Patriotism should endure these temporary privations with fortitude, and we have abundant reason to be thankful to beneficent Providence, for having placed our lot in an extensive and fertile territory so abundant in the production of every essential comfort as to preclude the possibility of real distress. We exceedingly regret that untoward circumstances and an improvident opposition have prevented the effects of this rational and obvious system from being fully ascertained.
          The desolating calamities inseparable from war, its innumerable distresses, its pernicious effects upon the manners and morals of Society and the dangers with which it assails the duration of free governments are powerful dissuasives against the entering into such a state without the utmost provocation and most direful necessity. With regard to ourselves a warlike disposition would entail upon us the most permanently injurious consequences; we should be enlisted in all the intricacies of European connections and alliances; we should be alternately menaced and intreated, coerced and courted, driven or seduced, to destroy our general safety and forfeit our national character of justice, and become habitually enlisted as a standing party in the distant contests of the old world.
          And we farther Sir believe that when the injurious system of warfare is once adopted that it is beyond the limits of human sagacity to foretell its ultimate consequences.
          But attached as we are to the continuance of peace, and adverse to any European connection, a pacific disposition, or an apprehension of danger would neither occasion timidity or produce the most distant consent to abandon the natural and national rights of our beloved country. The spirit of the revolution is unextinguished. We shall emulate the virtue and vigour of our forefathers and maintain at every hazard the liberties, Union, and Constitution of the United States together with the government of their general choice.
          That you Sir, in your chosen retirement, in the bosom of your family connections and in the midst of affectionate friends may enjoy many years of happiness, and that the sweets of domestic tranquility may be united to the pleasure of beholding the prosperity of your Country and the triumph of those principles of Civil liberty in the defence of which your active days have been so beneficially employed, are the sincere and fervent wishes of your friends and fellow citizens
          Signed by order of the General Republican Committee, of the City and County of New York. September 16. 1809Abm Bloodgood Chairman Judah Hammond Secretary 
        